UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Teofilo Humberto Candelario,
                                                                          1/28/2020
                               Plaintiff,
                                                              1:19-cv-07732 (PAE) (SDA)
                   -against-
                                                              ORDER
 ABC Corp., d/b/a La Caridad, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties shall submit a joint letter regarding the status of discovery on Friday, February

14, 2020.

SO ORDERED.

DATED:        New York, New York
              January 28, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
